Exhibit 10V

 

[CRS Funding Corporation]

 

FIRST AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

This FIRST AMENDMENT (this “Amendment”), dated as of March 19, 2003, is among
CRS FUNDING CORPORATION, a Delaware corporation, as seller (the “Seller”),
CARPENTER TECHNOLOGY CORPORATION, a Delaware corporation (“Carpenter”), as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the “Servicer”), MARKET STREET FUNDING CORPORATION, a
Delaware corporation (together with its successors and permitted assigns, the
“Issuer”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as administrator (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”).

 

RECITALS

 

1.                                       The Seller, the Servicer, the Issuer
and the Administrator are parties to the Receivables Purchase Agreement, dated
as of December 20, 2001 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”).

 

2.                                       The Seller, the Servicer, the Issuer
and the Administrator desire to amend the Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.  Amendments to the Agreement.

 

(a)                 The definition of “Purchase Limit” set forth in Exhibit I to
the Agreement is hereby amended by replacing the amount “$75,000,000” with the
amount “$50,000,000”.

 

SECTION 2.  Conditions to Effectiveness.

 

This Amendment shall become effective as of the date hereof subject to the
condition precedent that the Administrator shall have received the following,
each duly executed and dated as of the date hereof (or such other date
satisfactory to the Administrator), in form and substance satisfactory to the
Administrator:

 

(a)                                  counterparts of this Amendment (whether by
facsimile or otherwise) executed by each of the parties hereto; and

 

(b)                                 such other documents and instruments as the
Administrator may reasonably request.

 

--------------------------------------------------------------------------------


 

SECTION 3.  Effect of Amendment; Ratification.  Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect.  After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby.  This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.

 

SECTION 4.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflict of laws principles.

 

SECTION 6.  Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

CRS FUNDING CORPORATION

 

 

 

 

 

By:

/s/  Jaime Vasquez

 

Name:

Jaime Vasquez

 

Title:

VP and Treasurer

 

 

 

 

 

CARPENTER TECHNOLOGY CORPORATION,
as Servicer

 

 

 

 

 

By:

/s/  Jaime Vasquez

 

Name:

Jaime Vasquez

 

Title:

VP and Treasurer

 

 

 

 

 

MARKET STREET FUNDING CORPORATION

 

 

 

 

 

By:

/s/  Evelyn Echevarria

 

Name:

EVELYN ECHEVARRIA

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

 

 

 

 

 

By:

/s/  John T. Smathers

 

 

Name:

John T. Smathers

 

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------